Exhibit 10.1

EMBARQ CORPORATION 2006 EQUITY INCENTIVE PLAN

FORM OF AWARD AGREEMENT

 

To:   _____________________ (“You” or the “Participant”) From:     Embarq
Corporation (the “Company”) Date:   ___, 2007

NOTICE OF GRANT

Subject to the Embarq Corporation 2006 Equity Incentive Plan (the “Plan”) and
this Award Agreement, including Attachment A (the “Award Agreement”), the
Company is granting to you an award of Restricted Stock Units (“RSUs”) and Stock
Options (“Options”) under the Plan (this “Award”). The number of RSUs, the
number of Shares subject to Options, the Grant Date, and the settlement/vesting
dates for such RSUs and Options, respectively, are as follows:

 

GRANT OF RSUS          Grant Date:    February 22, 2007     Total Number of
RSUs:                                                     1   Settlement Dates:
   Date:   % of RSUs Settled: First Settlement Date:    February 22, 2009   50%
Second Settlement Date:    February 22, 2010   50% GRANT OF STOCK OPTIONS     
Grant Date:    February 22, 2007     Strike Price:    _____________________  
Total Number of Shares Subject to Options:    _____________________   Vesting
Dates:    Date:   Vested %:    February 22, 2008   34%    February 22, 2009  
33%    February 22, 2010   33%

Because this Award is subject to the Plan and this Award Agreement, you should
carefully read the Plan and this Award Agreement, including Attachment A, to
fully understand the terms of this Award. You may view a copy of the Plan on the
Company’s intranet at              or you may obtain a copy of the Plan by
requesting it from the Company. Capitalized terms used in this Award Agreement
without definition have the meanings that they have in the Plan. You acknowledge
that the Plan’s Plan Information Statement dated              has been made
available to you on-line at             . The terms of the Plan are incorporated
by reference. In the event of any inconsistency between this Award Agreement and
the Plan, the Plan governs.

 

--------------------------------------------------------------------------------

1

Subject to adjustment as provided in Attachment A.



--------------------------------------------------------------------------------

General Terms

This Award Agreement is governed by the laws of the State of Delaware without
giving effect to the principles of the conflict of laws to the contrary. This
Award Agreement may be modified only by written instrument signed by you and the
Company; provided that this Award Agreement is subject to the power of the Board
to amend the Plan as provided in the Plan. Neither this Award Agreement, nor the
Award, may be transferred, sold, assigned, pledged or otherwise alienated or
hypothecated by you in any way other than by will, or by the laws of descent and
distribution. By accepting this Award, you acknowledge the authority and
discretion of the Board and the Committee with respect to this Award and agree
to be bound by the terms and conditions of the Plan. Except as specifically
provided in this Award Agreement, this Award Agreement binds and will inure to
the benefit of the heirs, legal representatives, successors and assigns of the
Company and you. To properly accept this Award Agreement, you must enter your
Smith Barney trading PIN and click the “Accept” button on the previous screen.

 

EMBARQ CORPORATION By:       

Name: Claudia S. Toussaint

Title: Corporate Secretary

 



--------------------------------------------------------------------------------

(Attachment A)

SPECIFIC TERMS OF RSU AWARD

Section 1. Performance Adjustment and Dividend Equivalents.

Subject to the discretion of the Committee, the number of RSUs granted under
this Award may be adjusted by multiplying that number of RSUs set forth opposite
the heading “Total Number of RSUs” on page 1 of this Award Agreement by a payout
percentage (from 0% to 200%) based on the Company’s achievement of performance
metrics relating to relative Total Shareholder Return and Return on Invested
Capital during the 2007-2009 performance measurement period (the “Performance
Adjustment”). The Performance Adjustment that will apply to the portion of the
RSUs that settle on the First Settlement Date will be based on results of the
performance metrics at the end of 2008. The Performance Adjustment that will
apply to the portion of the RSUs that settle on the Second Settlement Date will
be based on results of the performance metrics at the end of 2009. Each
Performance Adjustment will be made as soon as practicable after the end of the
2008 and 2009 performance measurement periods.

If the Company pays cash dividends on shares of its common stock while you hold
the RSUs, you will be entitled to a dividend equivalent payment equal to the per
share cash dividend paid on shares of the Company’s common stock multiplied by
the number of Shares underlying your RSUs. This dividend equivalent will be paid
to you as soon as practicable after each Performance Adjustment date or
Settlement Date, as applicable. This dividend equivalent will be calculated by
first adjusting your RSUs to reflect any Performance Adjustment and then
applying the per share cash dividend rate for each dividend paid on shares of
the Company’s common stock while you held the RSUs (assuming you had been
granted the RSUs by the applicable record date for a particular dividend), as
adjusted by the Performance Adjustment. After the Performance Adjustment is
made, if cash dividends are paid on the underlying Shares, you will receive
dividend equivalents for your RSUs held on the dividend record date as soon as
practicable after the cash dividends are paid. If non-cash dividends are paid on
the underlying Shares and you hold RSUs on the dividend record date, the vesting
and delivery date of the non-cash dividend will be the same as the Settlement
Date of the RSUs to which the underlying Shares are attributable.

Section 2. Settlement of RSU Award.

Except as provided below, the Settlement Date for all or a portion of your RSU
Award will be the date on which that portion of your Award is settled as
indicated in the Settlement Dates section on page 1 of this Agreement. This RSU
Award may be settled by delivering to you or your Beneficiary, as applicable and
in the sole discretion of the Company, either (i) an amount of cash equal to the
Fair Market Value of a Share as of the Settlement Date, multiplied by the number
of Shares underlying the RSUs held by you (or a specified portion of your RSUs
in the event of any partial settlement), or (ii) a number of Shares equal to the
whole number of Shares underlying the RSUs then held by you (or a specified
portion of your RSUs in the event of any partial settlement). Any remaining
fractional Shares underlying your RSUs remaining on the Settlement Date will be
distributed to you in cash in an amount equal to the Fair Market Value of a
Share as of the Settlement Date, multiplied by the remaining underlying
fractional shares. If the Settlement Date is a Saturday, Sunday or any other day
which is a holiday of the United States Federal Government (a “Non-Business
Day”), then the unsettled RSUs will be settled on the first day that is not a
Non-Business Day (a “Business Day”) before the Settlement Date.

Section 3. Effect of Termination of Employment.

If you cease to be an employee of the Company for any reason, the effect of you
ceasing to be an employee on all or any RSUs which have not otherwise been
settled is as provided below.

 

  (a) Death or Disability. If you cease to be an employee on account of your
death or Disability, all RSUs will be settled as of the date of your death or
Disability.

 



--------------------------------------------------------------------------------

  (b) Resignation or Involuntary Termination. Except as provided below in
Sections 3(c) and (d), if you cease to be an employee on account of your
voluntary resignation or your employment being involuntarily terminated by the
Company, whether or not constituting a Termination for Cause, all RSUs will be
cancelled as of your Termination Date and you will no longer have any rights or
be eligible to receive any benefits with respect to such cancelled RSUs.

 

  (c) Retirement. If you cease to be an employee by reason of your Retirement
(as defined below in paragraph 7(d)(iii)), to the extent your Termination Date
is at least one year after the Grant Date and to the extent your RSUs have not
otherwise been settled or cancelled on your Termination Date, a pro rata portion
of your RSUs – based on the number of months between the Grant Date and your
Termination Date and the total number of months in the relevant performance
measurement period (i.e., 24 or 36)—will be settled as of your Termination Date.

 

  (d) Change in Control. If (1) a Change in Control occurs before the Settlement
Date for all of your RSUs, (2) except as may otherwise be provided in your
employment agreement (if any), your employment is terminated by the Company in a
Termination without Cause within one year after the Change in Control, (3) you
have held the RSUs for more than one year from the Grant Date, and (4) you have
been actively and continuously employed from the Grant Date to the date of the
Change in Control, then all of your RSUs which have not otherwise been settled
will be settled as of your Termination Date.

Nothing in this Section 3 restricts or otherwise interferes with the Company’s
discretion with respect to the termination of your employment with the Company.

SPECIFIC TERMS OF OPTIONS AWARD

Section 4. Nonqualified Stock Options.

The Options are not intended to qualify as “incentive stock options” within the
meaning of Section 422 of the Code, and shall not be so construed.

Section 5. Exercise of Options.

Except as provided below, your Options will vest on the Vesting Dates shown
opposite the heading “Vesting Dates” on page 1 of this Award Agreement provided
you have been actively and continuously employed from the Grant Date to the
Vesting Date. To the extent vested, you may exercise your Options under this
Award in whole or in part at the time or times as permitted by the Plan and this
Award Agreement if the Options have not otherwise expired, been forfeited or
terminated. At the time of exercise, you may pay the exercise price in the form
or forms, including payment by delivery of cash, Shares or other consideration
(including, where permitted by law and the Committee, Awards) having a Fair
Market Value on the Exercise Date equal to the total exercise price, or by any
combination of cash, Shares and other consideration as the Committee may permit.

Section 6. Expiration of Options.

Unless terminated earlier in accordance with the terms of this Award Agreement
or the Plan, the Options granted herein will expire at 3:00 P.M., U.S. Central
Time, on the tenth (10th) Anniversary of the Grant Date (the “Expiration Date”).
If the Expiration Date is a Non-Business Day, then the Options granted herein
will expire, unless earlier terminated in accordance with the terms of this
Award Agreement or the Plan, at 3:00 P.M., U.S. Central Time, on the first
Business Day before the Expiration Date.

 



--------------------------------------------------------------------------------

Section 7. Effect of Termination of Employment.

If you cease to be an employee of the Company for any reason, the effect of you
ceasing to be an employee on all or any Option portion of this Award is as
provided below. Notwithstanding anything below to the contrary, in no event may
the Options be exercised after the Expiration Date.

 

  (a) For Cause. If your employment is terminated by the Company in a
Termination for Cause, all Options granted pursuant to this Award Agreement will
immediately be forfeited as of that termination.

 

  (b) Death.

 

  (i) Acceleration of Vesting. If you cease to be an employee on account of your
death, all of the Options, to the extent they have not otherwise expired, been
forfeited or terminated, will become fully exercisable upon your death.

(ii) Period of Time to Exercise. If you cease to be an employee on account of
your death, all of your Options may be exercised by your designated beneficiary
at any time before 3:00 P.M., U.S. Central Time, on the 365th calendar day
following the date of your death. If such 365th day is a Non-Business Day, then
the Options will remain exercisable until the first Business Day immediately
following the 365th day.

 

  (c) Disability.

 

  (i) Acceleration of Vesting. If you cease to be an employee on account of your
Disability, all of the Options, to the extent they have not otherwise expired,
been forfeited or terminated, will become fully exercisable upon your
Disability.

(ii) Period of Time to Exercise. If you cease to be an employee on account of
your Disability, all of your Options may be exercised by you at any time before
3:00 P.M., U.S. Central Time on the fifth anniversary of the date of your
Separation from Service on account of Disability. If the date of such fifth
anniversary is a Non-Business Day, then the Options will remain exercisable
until the first Business Day immediately following the fifth anniversary.

 

  (d) Retirement Other Than Normal Retirement.

 

  (i) No Acceleration of Vesting. If you cease to be an employee by reason of
your Retirement (as defined below in paragraph (iii)), only those Options which
were exercisable on your Termination Date may be exercised.

(ii) Period of Time to Exercise. If you cease to be an employee by reason of
your Retirement, all of your vested Options may be exercised by you at any time
before 3:00 P.M., U.S. Central Time on the fifth anniversary of your Termination
Date. If the date of such fifth anniversary is a Non-Business Day, then the
Options will remain exercisable until the first Business Day immediately
following the fifth anniversary.

(iii) Definition of Retirement. Your Retirement means your termination of
employment if you are entitled to receive payment of pension benefits in
accordance with the Company’s defined benefit pension plan immediately after
your Termination Date.

 



--------------------------------------------------------------------------------

  (e) Normal Retirement.

 

  (i) Acceleration of Vesting. If you cease to be an employee by reason of your
Normal Retirement (as defined below in paragraph (iii)), all of your Options, to
the extent your Termination Date is at least one year after the Grant Date, and
to the extent they have not otherwise expired, been forfeited or terminated,
will become fully exercisable upon your Termination Date.

(ii) Period of Time to Exercise. If you cease to be an employee by reason of
your Normal Retirement, all of your Options may be exercised by you at any time
before 3:00 P.M., U.S. Central Time on the fifth anniversary of your Termination
Date. If the date of such fifth anniversary is not a Business Day, then the
Options will remain exercisable until the first Business Day immediately
following the fifth anniversary.

(iii) Definition of Normal Retirement. Your Normal Retirement means your
“Retirement” (as defined above in Section (d)(iii)) at or later than an age
qualifying as “normal retirement” under the Company’s defined benefit pension
plan, whether or not you are a participant in that plan.

 

  (f) Resignation or Involuntary Termination.

 

  (i) No Acceleration of Vesting. If you cease to be an employee on account of
your voluntary resignation or your employment being involuntarily terminated by
the Company other than for a reason constituting Termination for Cause, only
those Options which were vested and exercisable as of your Termination Date may
be exercised.

(ii) Period of Time to Exercise. If you cease to be an employee on account of
your voluntary resignation or your employment being involuntarily terminated by
the Company other than for a reason constituting Termination for Cause, those
Options which were vested and exercisable as of your Termination Date may be
exercised at any time before 3:00 P.M., U.S. Central Time, on the 90th calendar
day following your Termination Date. If such 90th day is a Non-Business Day,
then the Options will remain exercisable until the first Business Day
immediately following the 90th day. All Options which were not otherwise vested
and exercisable as of your Termination Date will be forfeited.

 

  (g) Change in Control.

 

  (i) Acceleration of Vesting. If (1) a Change in Control occurs before the
Vesting Date for all of your Options, (2) except as may otherwise be provided in
your employment agreement (if any), your employment is terminated by the Company
other than in a Termination for Cause within one year after the Change in
Control, (3) you have held the Options for more than one year from the Grant
Date, and (4) you have been actively and continuously employed from the Grant
Date to the date of the Change in Control, then all of the Options, to the
extent they have not otherwise expired, been forfeited or terminated, will
become fully exercisable upon the date of your Separation from Service.

(ii) Period of Time to Exercise. The period of time to exercise your Options
following your Termination Date subsequent to a Change in Control will be
determined based on the reason for your Separation from Service and governed by
Sections 7(a)-(f) above.

Nothing in this Section 7 restricts or otherwise interferes with the Company’s
discretion with respect to the termination of your employment with the Company.